Citation Nr: 1823633	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an effective date earlier than January 30, 2012, for the grant of service connection for ischemic heart disease.

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files using Caseflow Reader.  All records are now in these electronic systems.

In the August 2016 appellant's brief, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The issue of entitlement to a compensable rating for bilateral hearing loss is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  VA received the Veteran's claim for entitlement to service connection for ischemic heart disease in January 2012, and no rating decision prior to July 2012 addressed such a claim.

2.  Resolving reasonable doubt in the Veteran's favor, he had a diagnosis of ischemic heart disease prior to August 31, 2010. 


CONCLUSION OF LAW

The criteria for an effective date of January 31, 2011, but no earlier, for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran or his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Legal Criteria and Analysis: Earlier Effective Date for Ischemic Heart Disease

Because of his documented service in Vietnam at the relevant time, the Veteran was granted compensation benefits for ischemic heart disease on a presumptive basis.  In other words, under pertinent regulations, because of his Vietnam service, the law presumes that he was exposed to tactical herbicides and his ischemic heart disease is legally presumed to be the result of herbicide exposure in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2017).  Effective August 31, 2010, the list of herbicide-associated diseases in 38 C.F.R. § 3.309 was amended to include ischemic heart disease.  The AOJ received the Veteran's initial claim for service connection for a heart condition in January 2012. 

The Veteran and his representative do not claim to have filed a claim for VA benefits for ischemic heart disease before January 2012.  Instead, the Veteran stated that he "had a heart condition before the effective date," and his representative argues that the effective date should be one year prior to the date of the claim.  See August 2016 Appellant's Brief; January 2015 Substantive Appeal.

The Board acknowledges the Nehmer class action litigation.  See Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Dept of Veterans Affairs, 494 F.3d 846 (C.A. 9 2007).  One result of the Nehmer class-action litigation is that VA was required to readjudicate the previously denied claims of certain veterans who may be eligible to receive retroactive payments based on changes in the law.  There is a special effective-date regulation, 38 C.F.R. § 3.816, which applies to members of the Nehmer class.  As a Vietnam Veteran with a covered herbicide disease (ischemic heart disease), the Veteran meets the regulation's definition of a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1).

Under § 3.816(c)(2), if the Veteran's claim for compensation for the covered herbicide disease was received by VA between May 3, 1989, and August 31, 2010 (the effective date of the regulation establishing a presumption of service-connection for ischemic heart disease), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.

In this case, the Veteran did not file a claim for compensation for ischemic heart disease between May 3, 1989, and August 31, 2010.  Subsection (c)(1) of the regulation authorizes an effective date earlier than the effective date of the relevant liberalizing law in cases where VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989.  38 C.F.R. § 3.816(c)(1) cannot apply to this case, because VA did not deny compensation for ischemic heart disease for this Veteran between September 25, 1985, and May 3, 1989. 

38 C.F.R. § 3.816(c)(3) authorizes the day after a Nehmer class member's separation from service as the effective date if VA received a claim "referred to in paragraph (c)(1) or (c)(2) ... within one year from the date of the class member's separation from service...."  In this case, the Veteran did not file a claim within a year of separation from service.  Additionally, the relevant claim was not received within the time periods "referred to in paragraph (c)(1) or (c)(2)" - that is, between September 25, 1985 and May 3, 1989 ((c)(1)) or between May 3, 1989 and August 31, 2010 ((c)(2)). 

According to 38 C.F.R. § 3.816(c)(4), if the requirements of paragraph (c)(1) or (c)(2) of the regulation "are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400." 

38 C.F.R. § 3.400 provides the general rule for the assignment of effective dates: "Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on original claim...will be the date of receipt of the claim or the date entitlement arose, whichever is later."  Since the current claim was not filed within one year after his separation from service, the general regulation does not authorize an effective date prior to January 2012.  See 38 C.F.R. § 3.400(b).

Under 38 C.F.R. § 3.114(a)(1), if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter. 38 C.F.R. § 3.114(a).

In this case, June 2009 private medical records reflect a diagnosis of mild carotid artery disease, based on May 2009 and June 2009 ultrasounds.  See also February 2011 Private Medical Records (indicating mild carotid artery disease and moderate carotid stenosis diagnosed May 2009).  Resolving reasonable doubt in the Veteran's favor, the Board finds it is at least as likely as not that the Veteran has had symptoms of ischemic heart disease since May 2009, prior to the effective date of the liberalizing law (August 31, 2010).  

Additionally, the Veteran's claim falls within 38 C.F.R. § 3.114(a)(3), as the claim was reviewed on his request in January 2012, which was more than 1 year after the effective date of the law (August 31, 2010).  The claim does not fall under 38 C.F.R. § 3.114(a)(1) because there is nothing to suggest the claim was reviewed on either VA or the Veteran's initiative within one year from the effective date of the liberalizing law adding ischemic heart disease as a presumptive condition (within one year of August 31, 2010).  The Veteran submitted a claim of entitlement to service connection for ischemic heart disease on January 31, 2012.  His service in the Republic of Vietnam has been conceded.  See July 2012 Rating Decision.  In addition, there is evidence that the Veteran had heart disease in January 2011.  

Based on this evidence, the Board finds that the Veteran met all eligibility criteria for service connection for ischemic heart disease, including service in the Republic of Vietnam and symptoms of ischemic heart disease on the effective date of the liberalizing law on August 31, 2010, and continuously through the date his claim was received.  Because he submitted a claim of entitlement of service connection for ischemic heart disease on January 31, 2012, an earlier effective date of January 31, 2011, is warranted.  38 C.F.R. § 3.114(a)(3).





ORDER

Entitlement to an effective date of January 31, 2011, but no earlier, for the grant of service connection for ischemic heart disease is granted.


REMAND

The Veteran seeks a compensable rating for bilateral hearing loss.  Based on an October 2015 VA audiological examination, the Veteran's right ear was rated at level III and his left ear was rated at level III according to Table VI.  38 C.F.R. § 4.86.  While this rating would be noncompensable, an increase in hearing loss could possibly result in a compensable rating.  In October 2017, the Veteran underwent an audiological examination in the VA clinic setting.  The notes indicate a "slight decline" from the October 2015 VA audiological examination, and indicate "mild to profound" right sensorineural hearing loss and "moderate to profound" left sensorineural hearing loss.  However, without the exact audiometric measurements, the claim cannot be adequately adjudicated.  The examination also conducted speech discrimination using the CID W-22 word list, which is not an acceptable format for VA rating purposes.  On remand, the AOJ must obtain the puretone thresholds, in decibels, for the audiometric readings in October 2017 and afford the Veteran new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the puretone thresholds, in decibels, for the audiometric readings in October 2017, and update VA clinic records.

2.  Afford the Veteran current examination to determine the nature and severity of his bilateral hearing loss disability.

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


